Citation Nr: 0434121	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  95-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes for the period from June 16, 1997, to April 
30, 2001. 


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.    

The veteran filed his claim of entitlement to nonservice-
connected pension benefits on June 16, 1997.  The Board 
observes that an April 1998 rating decision denied 
entitlement to nonservice-connected pension.  Thereafter, the 
veteran perfected his appeal as to this issue.  In a 
September 2001 rating decision, the RO determined that the 
veteran was permanently and totally disabled for pension 
purposes, effective May 1, 2001.  Such rating decision, in 
essence, also denied the veteran's claim of entitlement to a 
permanent and total disability rating prior to May 1, 2001.  
In October 2003, the Board remanded the issue and ordered the 
RO to attempt to obtain Social Security Administration (SSA) 
records.  Following the completion of such development, the 
case now returns to the Board for appellate consideration. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The veteran's claim for entitlement to nonservice-
connected disability pension was received on June 16, 1997.

3.  For the period from June 17, 1996, to April 30, 2001, the 
veteran's post-traumatic stress disorder (PTSD) 
symptomatology of anger, irritability, violence, occasional 
suicidal thoughts, reliving combat experiences, anxiety, 
isolation, guilt, nightmares, occasional auditory 
hallucinations, and poor impulse control rendered him 
unemployable. 


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability for pension purposes has been met for the period 
from June 16, 1997, to April 30, 2001.  38 U.S.C.A. §§ 1502, 
1521(a), 5110 (West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.400, 
4.15, 4.16, and 4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed an informal claim of entitlement to 
nonservice-connected pension benefits that was received on 
June 16, 1997.  He claimed that he could not work and was 
last employed in March 1997.  The veteran also stated that he 
worked from January 1996 to December 1996 before being fired 
due to his PTSD symptoms, and, from January 1997 to March 
1997 before again being fired for anxiety attacks.  In 
connection with this informal claim, the veteran submitted an 
Income-Net Worth and Employment Statement (VA Form 21-527) 
detailing his financial situation.  On such statement, the 
veteran stated that he finished four years of high school.  
He also indicated that he became totally disabled in July 
1995.  For the one year prior to becoming disabled, the 
veteran indicated that he was self-employed and did 
remodeling work.  After becoming totally disabled, the 
veteran indicated that he worked as a dishwasher for two 
different employers.  For the prior 12 months, the veteran 
stated that he was under a doctor's care for PTSD.  

In connection with his pension claim, the veteran submitted a 
private medical statement from Dr. R., dated in September 
1996.  Such statement reveals that Dr. R. reviewed the 
veteran's past medical records and accordingly, highlighted 
relevant portions of such.  Upon interviewing the veteran in 
September 1996, the veteran indicated working 15 hours a week 
as a dishwasher, but did not work more hours because of 
attacks that make his head "feel like it's boiling" and 
caused him to be anxious.  It was noted that the veteran 
lived in a 15-foot camper behind his brother's barn, but 
would sleep in his truck due to routine noises in the 
neighborhood.  The veteran and his brother had a reportedly 
uncomfortable relationship.  Regarding PTSD symptomatology, 
it was recorded that the veteran had combat nightmares, 
difficulty sleeping, severe anxiety, and thoughts of suicide.  
It was noted that the veteran was well-oriented, appeared 
downcast and overanxious, and had some restlessness.  Dr. R. 
also believed that the veteran had the appearance of an 
anxiety attack while in the waiting room.  There was also 
mild psychomotor retardation noted.  In conclusion, Dr. R. 
stated that it was his opinion that the veteran was totally 
and permanently disabled, due to his chronic PTSD, which was 
noted to have begun in 1993 and had been unremittingly severe 
since that time.  

Thereafter, in July 1997, the veteran was afforded a general 
medical examination to determine the degree of severity of 
his disabilities.  At such examination, the veteran stated 
that he worked odd jobs, such as cutting the grass.  He 
complained of PTSD symptoms and an eye disability.  However, 
the examiner noted that the veteran had no other complaints 
at the present time.  At a July 1997 mental disorders 
examination, it was recorded that the veteran had not worked 
since December 1996 and was homeless.  However, the veteran 
stated that he could not recall all his jobs, but was fired 
from a number for his temper.  It was also noted that the 
veteran had been in jail a number of times for assault and 
battery.  Objectively, it was recorded that the veteran was 
angry, irritable, and used profanities.  His thought process 
appeared coherent, logical, and goal-directed.  The veteran 
stated that he had thoughts of suicide sometimes.   PTSD was 
diagnosed. 

An undated statement from a social worker at the Fort Wayne 
Vet Center, received between September 1998 and November 
1998, indicates that the veteran relived numerous combat 
actions, preferred isolation, and felt guilty.  It was also 
indicated that the veteran felt overwhelmed by his Vietnam 
experience and had nightmares, difficulty sleeping, and had 
been fired from numerous jobs.  The social worker stated that 
the veteran was presently working at a menial job only one 
day a week.   

On the basis of the July 1997 VA examination, an April 1998 
rating decision denied entitlement to nonservice-connected 
pension as the veteran did not meet the basic disability 
percentage requirements or the criteria pertinent to an 
extra-schedular evaluation.  The Board notes that at the time 
of the April 1998 rating decision, the veteran was service-
connected for residuals of a left eye injury, rated as 
noncompensably disabling.  He was nonservice-connected 
disabilities included nerve problems, rated as noncompensably 
disabling, and PTSD, rated as 10 percent disabling.  It was 
also noted that the veteran was nonservice-connected for 
diplopia, rated as noncompensably disabling.  The veteran's 
combined nonservice-connected rating was 10 percent.  
Thereafter, the veteran submitted a notice of disagreement, 
arguing that his odd jobs were part-time and did not allow 
him to enough to make a living.  A statement of the case was 
issued and the veteran submitted a substantive appeal.

A November 1999 VA PTSD examination reveals that the veteran 
currently worked approximately one day a month driving cars 
to a parking lot.  It was noted that the veteran did not have 
a steady job for several years.  Also, over the prior year, 
it was reported that the veteran had been homeless and 
sleeping in his car.  The veteran also stated that he had 
been working intermittently and the examiner noted that the 
information was not very specific.  It was recorded that over 
the prior year, the veteran was withdrawn and had not voiced 
any active social relationship.  Also, he was not able to 
work for the prior year and the veteran attributed such to 
his not wanting to be with others, constant preoccupation 
with Vietnam flashbacks, and difficulty concentrating.  The 
veteran also reported PTSD symptomatology of nightmares and 
violent spells.  Upon mental examination, the veteran 
reported occasional auditory hallucinations and vague 
suspiciousness regarding the intentions of others, but denied 
suicidal or homicidal ideation.  It was noted that the 
veteran was able to maintain relative minimal personal 
hygiene and was oriented.   He had some difficulty 
concentrating and his speech was noted to be spontaneous and 
relevant, though tangential at times and suggestive of some 
suspiciousness at other times.  There was no obsessive or 
ritualistic behavior noted.  The veteran denied panic 
attacks.  He reported feelings of dysphoria, though he was 
not acutely depressed or worried.  It was recorded that the 
veteran had poor impulse control, specifically with regard to 
his anger control, and poor motivation.  Per subjective 
complaints, the veteran had sleep impairments and it was 
noted that he had early insomnia.  PTSD was diagnosed and a 
Global Assessment of Functioning (GAF) scores of 50 for the 
prior year and 55 currently were assigned.  The Board notes 
that a score of 50 reflects serious symptoms and a score of 
55 reflects moderate symptoms.  Also, the examiner stated 
that the veteran's professional abilities were impaired, and 
such may be related to his thought impairment, poor impulse 
control, and anger affect as well as some difficulty with 
concentration as evidenced per mental status examination or 
relatively low IQ per psychological testing in 1995.  

The veteran was afforded another general medical VA 
examination on May 1, 2001.  At such examination, the veteran 
was diagnosed with degenerative disease of the lumbosacral 
and cervical spine, PTSD, history of alcohol and drug 
dependence, degenerative joint disease of the left shoulder, 
and pes planus.  

Based on the May 2001 general medical VA examination, the RO 
granted entitlement to nonservice-connected pension based on 
the percentage requirements in a September 2001 rating 
decision.  At such time, the veteran was service-connected 
for PTSD, rated as 50 percent disabling, and residuals of an 
eye injury, rated as noncompensably disabling.  He was also 
nonservice-connected for a nerve problem, rated as 
noncompensably disabling.  On the basis of the May 2001 VA 
examination, the veteran was noted to have additional 
nonservice-connected disabilities, to include degenerative 
disease of the lumbosacral spine, degenerative disease of the 
cervical spine, degenerative joint disease of the left 
shoulder, and pes planus, all rated individually as 10 
percent disabling.  As such, the veteran had a combined 
nonservice-connected disability rating of 70 percent and met 
the percentage requirements for a permanent and total 
disability rating for nonservice-connected pension purposes.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 38 C.F.R. 
§§ 3.102, 3.159.  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In this case, the Board 
observes that the veteran filed his claim of entitlement to 
nonservice-connected pension in June 1997 and such benefit 
was initially denied in an April 1998 rating decision, prior 
to the enactment of the VCAA.  Thereafter, the veteran was 
granted nonservice-connected pension in a September 2001 
rating decision with a permanent and total disability rating 
effective May 1, 2001.  Such rating decision, in essence, 
denied entitlement to a permanent and total disability rating 
prior to May 1, 2001.  Thereafter, in November 2002, the 
veteran was provided with notice of the VCAA provisions.  In 
Pelegrini II, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided, the veteran was given 
an opportunity to respond and a supplemental statement of the 
case was issued, prior to the appeal reaching the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In the September 2001 rating decision 
granting nonservice-connected pension, the veteran was 
advised that May 1, 2001, the date of a VA examination 
detailing disabilities not previously recorded, was the 
earliest date establishing entitlement to the benefit 
claimed.  Specifically, the RO noted that May 1, 2001, was 
the date of the earliest medical evidence indicating that the 
veteran's disabilities rendered him permanently and totally 
incapable of substantially gainful employment.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The November 2002 letter advised the 
veteran that the RO would make reasonable efforts to obtain 
evidence such as medical records, employment records, or 
records from other Federal agencies.  However, the letter 
indicated that the veteran must provide enough identifying 
information about the records and that it was still the 
veteran's responsibility to support his claim.  Moreover, the 
letter indicated that the RO had requested that SSA provide 
any decisions awarding or denying disability benefits, as 
well as the records relied on in making such a determination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The November 2002 letter advised the veteran to 
provide the name of the person, agency, or company who has 
any relevant records and to provide a release form for each 
identified facility.  He was also requested to inform the RO 
of any additional information or evidence that he wanted VA 
to attempt to obtain on his behalf.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  Specifically, the veteran 
has not identified any additional information or evidence he 
wanted the RO to obtain and the Board acknowledges that the 
RO attempted to obtain the veteran's SSA records.  However, 
following such a request by the RO, SSA indicated that after 
an exhaustive and comprehensive search, the veteran's folder 
was unable to be located.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.342(a) (2004).  
The Court has held that VA adjudicators, when considering a 
claim for entitlement to non-service-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, or if the veteran is 
not unemployable, whether there exists a lifetime disability 
which would render it impossible for an average person to 
follow a substantially gainful occupation.  38 U.S.C.A. §§ 
1502, 1521(a) (West 2002); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
4.16, and 4.17 (2004); see also Talley v. Derwinski, 2 Vet. 
App. 282 (1992).  

There are three alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has an impairment 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation by rating 
each disability under the appropriate diagnostic code, and 
then combining the ratings to determine if the veteran has a 
100 percent schedular evaluation for pension purposes.  38 
C.F.R. § 4.15.  

If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes if he has an impairment which precludes him from 
securing and following substantially gainful employment.  38 
C.F.R. § 4.17.  However, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, there must be at least one 
disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he is then awarded 
a 100 percent schedular evaluation for pension purposes.  38 
C.F.R. §§ 4.16(a), 4.17(b).

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes may be granted on an extra-schedular basis.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  An award of 
disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b)(1).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran is entitled to a permanent and total disability 
rating for pension purposes for the period from June 16, 
1997, to April 30, 2001.  Specifically, for the reasons set 
forth below, the Board finds that the veteran's PTSD 
symptomatology during the period in question rendered him 
unemployable.  

At the time of the veteran's claim for pension benefits, he 
indicated that he had worked from January 1996 to December 
1996, and, from January 1997 to March 1997.  He stated that 
PTSD symptomatology caused him to be fired from each job.  
The Board observes that the September 1996 statement from Dr. 
R. indicates that the veteran was totally and permanently 
disabled due to chronic PTSD.  Moreover, the medical evidence 
of record, to include VA examinations dated in July 1997 and 
November 1999, demonstrate consistent PTSD symptomatology of 
anger, irritability, violence, occasional suicidal thoughts, 
reliving combat experiences, anxiety, isolation, guilt, 
nightmares, occasional auditory hallucinations, and poor 
impulse control.  The medical evidence of record also 
indicates that the veteran was intermittently homeless and 
struggled to hold down part-time employment, beginning June 
16, 1997.  Furthermore, the November 1999 VA examiner stated 
that the veteran's professional abilities were impaired, and 
such may have been related to his thought impairment, poor 
impulse control, and anger affect.

Therefore, due to the fact that veteran is unemployable by 
reason of his PTSD disability during the period from June 16, 
1997 to April 30, 2001, a permanent total disability rating 
for pension purposes is granted as of the date of the 
veteran's claim for nonservice-connected pension.  See 38 
U.S.C.A. §§ 1502, 1521(a), 5110 (West 2002); 38 C.F.R. §§ 
3.321(b)(2), 3.400, 4.15, 4.16, and 4.17 (2004).


ORDER

A permanent and total disability rating for pension purposes 
is granted for the period from June 16, 1997, to April 30, 
2001. 



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



